 M & M TRANSPORTATION CO.M & M Transportation Co., Inc., Employer andDebtor-in-Possession, a subsidiary of QualpecoServices, Inc. and Local 478, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 22-CA-7423October 24, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn March 6, 1978, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.I In agreeing with the Administrative Law Judge that the Respondent didnot unlawfully fail to bargain with the Charging Party over the effects of theshutdown of its general commodity operation and the total cessation of itsbusiness. we do so solely on the grounds that the Respondent, in bargainingwith the International Union and the Eastern Conference of the Union. metits bargaining obligations with respect to such matters, as the Administra-tive Law Judge found. We do not rely on the comments of the Administra-tive Law Judge that the Respondent could not have negotiated monetarybenefits bacause it lacked the funds to do so or that certain matters affectingterms and conditions of employment could better be dealt with in the bank-ruptcy proceeding.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: This case washeard at Newark, New Jersey, on November 16, 1977. Thecharge and amended charge were filed, respectively, onJanuary 21 and June 7, 1977, by Local 478, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (herein the Union or Local478). The complaint, which issued on June 8, 1977, andwas amended at the hearing, alleges, as amended, that M &M Transportation Co., Inc., Employer and Debtor-In-Pos-session, a subsidiary of Qualpeco Services, Inc. (herein theCompany, M & M, or Respondent),' violated Section8(a)(l1) and (5) of the National Labor Relations Act, asamended. The gravamen of the complaint is that the Com-pany allegedly refused to bargain with the Union, the col-lective-bargaining representative of its driver and ware-house employees at its Hackensack, New Jersey, terminal,concerning the company's decision to close that terminaland the effects of such a decision.2The Company's answerdenies the commission of the alleged unfair labor practicesand affirmatively alleges that the Board lacks jurisdictionor authority to hear and determine this matter. All partieswere afforded full opportunity to participate, to presentrelevant evidence, to argue orally, and to file briefs.Upon the entire record in this case,3and having consid-ered the arguments of counsel and the briefs submitted byGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENT. THE LABOR ORGANIZATIONINVOLVED. AND THE BARGAINING UNIT INVOLVEDThe Company, a Massachusetts corporation, was untilJanuary 19, 1977,4engaged in the business of interstatemotor freight transportation as a common carrier of gener-al commodities, under a certificate of public convenienceand necessity and various public subnumbers thereto is-sued by the Interstate Commerce Comrmssion. The Com-pany maintained terminals at various locations, includingthe truck terminal at Hackensack, New Jersey (herein theHackensack terminal), which is the only facility alleged tobe involved in this proceeding. The Company annuallyperformed transportation services valued in excess of$50,000 in States of the United States other than New Jer-sey. The Company was at all times material an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act. As of January 19, the Union hadbeen for some 45 years the collective-bargaining represen-tative of the Company's employees in an appropriate unitconsisting of all employees employed at the Hackensackterminal, including drivers and warehousemen, but exclud-ing office clerical employees, professional employees,guards and all supervisors as defined in the Act. The mostrecent collective-bargaining contract was executed by theparties on or about April 1, 1976, and was to be effectiveuntil March 31, '979. The contract consisted of a TeamsterMaster Freight Agreement and Local supplement.'At the heanng the complaint was amended to delete "Ronald Lipshie.Trustee" as a named Respondent.Al the hearing, the complaint, on motion of General Counsel, wasamended to delete allegations that the Company transferred work from theterminal and thereby violated Sec. 8(aXI) and (5) of the Act: and that itdischarged its employees because of their union affiliation, thereby violatingSec. 8(a )I). (3), and (5) of the Act.3 Errors in the transcript have been noted and corrected.'All dates herein are in 1977 unless otherwise indicated.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe material operative facts are undisputed and weresubmitted in evidence by stipulation of the parties. How-ever, the parties are not in total agreement on the implica-tions of those facts. As of January 18, Qualpeco Services,Inc. (herein Qualpeco), M & M's parent holding company,anticipated that it would be able to negotiate a million-dollar loan, including an immediate loan of $500,000, tomeet M & M's working capital needs. However, on thatdate Qualpeco learned from the lending institutions thatthe loan would not be forthcoming. At this point, companyofficials determined that there were no funds available forpayrolls, pension contributions, welfare contributions, pay-roll taxes, and the like and that the Company could notcontinue to operate. On January 19, the Company filed apetition for an arrangement under Chapter XI of the Bank-ruptcy Act in the United States District Court for theSouthern District of New York. By an order issued on Jan-uary 20, the Company was granted permission to operateas a debtor-in-possession. Also on January 19, the Compa-ny shut down all of its operations except for (1) deliveriesof freight on hand and (2) an operation known as the "min-ute man" operation, discussed infra.5Prior to January 19,the Company had 88 employees in the Hackensack unit.Within a week the Company laid off all but 15, and a weeklater all but I of these were laid off. The remaining employ-ee worked until July 8. At the present hearing, companycounsel submitted that the decision to terminate the Com-pany's operations was made because of the refusal of thelending institutions to make funds available and becauseInterstate Commerce Commission regulations precludedQualpeco from obtaining such funds from its other subsid-iaries. General Counsel declined to so stipulate. However,in light of the facts that were stipulated, and in the absenceof any evidence showing otherwise, the inference is war-ranted that this representation was correct.On the morning of January 19, Hackensack TerminalManager Matt Buckley informed Union Business AgentJoseph Uzzolino that it appeared that the Company wasgoing out of business. Later in the morning, by telex letterfrom Company President Charles Lamback, the Hacken-sack personnel were informed that the Company was shut-ting down its general commodity division, i.e., the workperformed by the unit employees, that the drivers were notto make any further pickups after 5 p.m. that day, and thatits road operation would cease as of the last roadman leav-ing the terminal that night. Uzzolino attempted to contactsomeone in the Company who was knowledgeable aboutthe decision, and in response to his effort, Company Attor-ney Herbert Burstein called him at about 5 p.m. Bursteintold Uzzolino that the Company was going to file a chapter5At the hearing, the parties stipulated that the Company shut down all ofits operations except for the minute-man operation. However, in its brief theCompany stated that it kept certain terminals open to deliver freight onhand. If this statement has any significance at all. it would constitute anadmission against the Company's interest in this case. Therefore, I am ac-cepting the statement as evidence in this case.XI proceeding, that it intended to reorganize, and thatQualpeco had been unable to obtain needed financing. Uz-zolino said that he knew some people who wanted to gointo the trucking business, and he asked Burstein to getHerb Kerr (not identified in the record, but apparently anofficial or representative of the Company), to let Uzzolinoknow what the Company wanted. A three-way telephoneconversation was then set up among Uzzolino, Burstein,and Kerr. They talked for about 20 minutes, but, accordingto Uzzolino, "[W)e did not discuss in any way what I want-ed [or] what they wanted." Uzzolino attempted to discussthe matter with other company officials, specifically Termi-nal Manager Matt Buckley and Vice President John Si-mone, including exploration of the possibilities of theCompany going back into business and, if necessary,changes in the contract. However, both indicated that theylacked any authority in the matter.The minute-man operation, heretofore mentioned, in-volved the transportation of what are known as "specialcommodities," e.g., iron and steel. Because they are lowrated, carriers do not find it feasible to transport such com-modities except through the use of owner-operators, i.e.,individuals not included in the Hackensack bargainingunit. Under its collective-bargaining arrangements, theTeamsters International or one of its conferences may au-thorize transportation of special commodities under a spe-cial commodity rider. However, the Union was not a signa-tory to such a rider. Rather, such work was covered by acontract with two other Teamster locals. On February 14,the International, through its eastern conference, met withits interested local unions, including Local 478, which likesome other locals was dissatisfied with the minute-man op-eration. The Company had decided to continue the min-ute-man operation in order to preserve the salability of theoperating authorities. That same day (February 14) the In-ternational met with Attorney Burstein and representativesof Qualpeco, M & M, and B & P (another subsidiary ofQualpeco, whose employees were also covered by a Team-ster contract or contracts) to discuss keeping or putting M& M in business and what to do with the minute-man oper-ation. The International informed its locals that it was will-ing to permit M & M to continue the minute-man opera-tion as long as the Company did not expand thatoperation. Some of the local unions complained about theoperation. Speaking for Local 478, Uzzolino complainedthat the International was not taking care of his people andasserted that he would not withdraw its pending unfair la-bor practice charge. However, the International told its lo-cals that they were not to strike or picket the Company.In August the International or its eastern conference metwith its local unions (Local 478 was not present at thismeeting) to consider allegations that the Company had im-properly expanded the scope of the minute-man operation.The International or its eastern conference ruled that theCompany had improperly included general commodities inthe operation, that operations involving such general com-modities should be terminated, and that the Company, i.e.,M & M as debtor-in-possession, should execute a masterfreight agreement and local supplements. The Companythen met with the Creditors Committee, which included theattorney for the eastern conference and its local affiliates,74 M & M TRANSPORTATION CO.including Local 478. The Company proposed to continueits minute-man operation, including certain commoditieswhich were not traditionally regarded as special commodi-ties, and to reopen three terminals with a limited generalcommodities operation, rehiring Teamsters drivers for thispurpose. This proposal would have required committee ap-proval for the funding of such operations. The committeedeclined to make the funds available. The Teamsters attor-ney opposed the proposal because it would have includedgeneral commodities in the minute-man operation. There-upon the Company terminated all of its operations. SinceAugust the Company has filed a public auction in thebankruptcy court, has entered into agreements to disposeof its operating authorities, and has disposed of virtually allof its rolling stock and many of its terminals. In the mean-time, the Union filed grievances under its collective-bar-gaining contract, asserting that the minute-man operation,by sometimes operating in the Union's territorial jurisdic-tion, deprived union members of work opportunities. Thegrievances were settled on the basis of monetary awards tothe grieving employees. At no time did the Company ex-pressly repudiate or deny its collective-bargaining obliga-tions to the Teamsters Union, including Local 478, or re-quest the district court to relieve it from its obligationsunder its collective-bargaining contracts; nor did theUnion at any time inform the Company that the TeamstersInternational or its eastern conference lacked authority tobargain on its behalf.B. Analysis and Concluding FindingsAn adjudication in bankruptcy of the Respondent in anunfair labor practice proceeding, including an order of thedistrict court staying all judicial and administrative pro-ceedings against that Respondent, does not deprive theBoard of its jurisdiction or authority to entertain and pro-cess the unfair labor practice case to its final disposition.W. T. Grant Regional Credit Center, 225 NLRB 881, fn. 1(1976). Therefore, the Board has jurisdiction and authorityto hear and determine the present case. Moreover, as ageneral proposition of law, a debtor-in-possession, like anyother employer, is obligated to bargain in good faith withthe representative of his employees. Shopmen's Local UnionNo. 455, etc., v. Kevin Steel Products, Inc., 519 F.2d 698,704, 706 (2d Cir. 1975), citing N.L.R.B. v. Baldwin Locomo-tive Works, 128 F.2d 39, 43 (3d Cir. 1942).6 However, thisdoes not mean that an employer's financial situation or itsadjudication in bankruptcy are irrelevant or immaterial indeterming the extent of that obligation in the facts of aparticular case.General Counsel's threshold contention is that the Com-pany violated Section 8(a)(5) of the Act because it shut6 The principal issue involved in Kevin, namely whether sec. 313(I) of theBankruptcy Act authorizes the bankruptcy court to permit a debtor-in-pos-session to reject. as an onerous executory contract, a collective-bargainingagreement, is not present in the instant case. The Company never requestedsuch authorization, nor is the complaint predicated on any alleged violationor repudiation of the contract. Rather, the complaint is predicated on thecontention that the Company refused to bargain with the Union over itsdecision to close its Hackensack terminal and over the effects of that deci-sion.down its general commodities division operating out of theHackensack terminal without prior notice or consultationwith the Union. Putting aside for the moment certain otherproblems which I have with this theory, the first problem isthat in the circumstances no meaningful bargaining waspossible at that point in time. It is undisputed that theCompany ceased its general commodities operation imme-diately upon learning that it lacked the funds to continuethat operation. The Company took this action because itlacked even the money to pay its employees. In these cir-cumstances there is no factual basis for finding that theCompany acted unlawfully by failing to consult with theUnion about a decision which had to be made immediatelyand about which it had no immediate alternative. NationalTerminal Baking Corp., 190 NLRB 465, 466 (1971).There remain, however, the questions of (I) what, if any,bargaining obligations the Company owed to the Unionafter closing its operations on January 19 and (2) whetherthe Company violated any such obligation. The situation issomewhat complicated by the facts that, notwithstandingthe Company's action on January 19, the Company partial-ly continued its operations until August and that in theinterim there were discussions concerning the closure, theCompany's continuing operations, and the possibility of aresumption of the pre-January 19 operations. I shall dealfirst with the second question, i.e., whether there was aviolation, because in the circumstances of this case I findthat, assuming the Company was obligated to bargain withthe Union over the decision and its effects, the Companyfulfilled that obligation and therefore did not violate theAct.General Counsel's theory of the case is that the decisionat issue is the Company's decision to close its general com-modities division operating out of the Hackensack terminaland that the Company's bargaining obligations concerningthat decision and its effects ran directly to Local 478 andspecifically to Business Agent Joseph Uzzolino, who un-successfully sought to act as spokesman for his Union. Thisconception of the facts overlooks the forest for the trees.The Company did not decide to shut down the Hacken-sack operation; rather it shut down its entire systemwidegeneral commodities division, of which the Hackensackterminal was only a small part. That closure caused thelayoff of employees represented by various Teamster localsaffiliated with the Teamsters International Union and itseastern conference, including some with competing inter-ests in the matter.7If the Company's decision was not indi-visible, it was at least a decision involving integrated andinterdependent relationships. The Company could not con-duct an interstate trucking operation with one terminal. Inthe circumstances in which the Company found itself onJanuary 19, Uzzolino's suggestion that meaningful collec-tive bargaining could have taken place if only the Compa-ny had talked about amending its contract with Local 478,or about unit drivers who wanted to become owner-opera-tors, was tantamount to suggesting that a charging lionmay be fought off with a flyswatter. Even as to these sub-jects, meaningful bargaining necessarily could only be fully7In its brief, the Company states that it had collective-bargaining con-tracts with more than 15 Teamsters locals75 DECISIONS OF NA'FIONAL LABOR RELATIONS BOARDcarried on at a higher level. The Union could discusschanges in its local rider, but only the Teamsters Interna-tional or its eastern conference could negotiate changes inthe master freight agreement. The Company and theUnion could not negotiate an agreement to convert thedrivers into owner-operators without predictably cominginto conflict with the legitimate interests of other Team-sters locals, particularly those which represented the own-er-operators engaged in the minute-man operation. Boththe Teamsters International and the Company's manage-ment recognized the need for high-level negotiations, andthey did in fact conduct such negotiations. They met andbargained about the extent to which the Company couldcontinue its remaining operations, the terms of such con-tinuance, and the possibility of resuming the general com-modities operations. When, as ultimately occurred, the par-ties were unable to reach an agreement which wasacceptable to the creditors' committee (including the mem-ber who spoke for all of the Teamsters unions), which com-mittee alone could approve financing for continued or re-sumed operations, the Company went completely out ofbusiness. The local unions, including Local 478, were keptinformed of these negotiations. Although Local 478 com-plained to the International that the interests of its mem-bers were not being adequately protected in the negotia-tions, the Union never told the Company that theInternational or its Eastern Conference lacked authority tobargain on its behalf. Internal union bickering does notmake for a refusal to bargain. In an analogous situation,the Board held that an employer does not violate Section8(a)(5) of the Act by dealing with the parent InternationalUnion, instead of the designated or Board-certified localunion, concerning multiunit matters. Radio Corporation ofAmerica, 135 NLRB 980, 983 (1962). As the Board held inthat case:Surely the Board is not such a prisoner of a narrowinterpretation of its own findings concerning appro-priateness of a separate bargaining unit that it cannotrecognize a workable pattern of bargaining developedby the parties which, while giving due recognition tosuch separate units, also seeks to accommodate theinterests of local and national bargaining.Indeed, the Board has held that an employer, while en-gaged in national negotiations with the parent union, mayviolate Section 8(a)(5) by attempting to deal separatelywith locals on matters which are properly the subject ofnational negotiations. General Electric Co., 150 NLRB 192,193 (1964), enfd. 418 F.2d 736, 755 (2d Cir. 1969), cert.denied 397 U.S. 965. Conversely, the Board has held thatan employer does not violate Section 8(a)(5) by dealingwith a local union, even though the parent International isthe designated or certified collective-bargaining represen-tative, when the International has acquiesced in such bar-gaining at the local level. Braeburn Alloy Steel Division,Continental Copper & Steel Industries, Inc., 202 NLRB 1127(1973); American Laundry Machinery Company, 107 NLRB1574, 1577 (1954). In sum, the Board looks to the realitiesof the relationship among the parties, not merely to theidentity of the designated or certified collective-bargainingrepresentative.In the present case, the matters of continuation of theCompany's operations, including the minute-man opera-tion; whether general commodities could be included inthe minute-man operation: and whether and on what termsthe parties could agree to a resumption of the general com-modities operation were properly subject to negotiation atthe International or eastern conference level. Whether ornot the Company was obligated to bargain about a re-sumption or continuation of all or part of the Company'sbusiness after January 19, the fact remains that the Com-pany did bargain with the International or eastern confer-ence about those matters and Local 478 acquiesced in thatbargaining by failing to inform the Company that the In-ternational had no authority to engage in such bargaining,if indeed Local 478, as an affiliated local of the TeamstersUnion, could have even done so. Therefore, at no time didthe Company unlawfully refuse to bargain over the deci-sion to shut down its general commodity operations, in-cluding the Hackensack terminal. As for the effects of thatdecision, the evidence indicates that there were no effectswhich were susceptible to collective bargaining but whichthe Company refused to negotiate either at the Internation-al or at the local level. The record evidence indicates onlyone effect which arose as an issue between the parties, i.e..whether the owner-operators in the minute-man operationwere depriving unit employees of work by transportinggeneral commodities. Not only was that matter taken up atthe international level, but the Company also bargaineddirectly with Local 478 by accepting and resolving griev-ances over the matter through the existing contractual ma-chinery. As for converting unit employees to owner-opera-tors, this was an area in which local interests conflicted andwhich could only be resolved through multiunit bargain-ing, which in fact took place. The Company could not havenegotiated monetary benefits, e.g., severance pay, becauseit lacked the funds to pay such benefits. Moreover, disposi-tion of the Company's assets was a matter which had to behandled through the bankruptcy proceeding. To the extentthat the Company had any outstanding obligations to theunit employees by virtue of the collective-bargaining con-tract, such claims could have been and presumably weresubmitted through the bankruptcy proceeding. Therefore,the Company did not refuse to bargain with the Unionover the effects of its decision to terminate the generalcommodities division or its ultimate decision to completelyterminate its operations.CONCLUSIONS OF LAWI. At all times material, Respondent was an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Board has jurisdiction and authority under theAct to hear and decide this case.4. At all times material, the Union was the exclusivecollective-bargaining representative of the Company's em-ployees in an appropriate unit consisting of all employeesemployed at the Company's Hackensack terminal, includ-ing drivers and warehousemen, but excluding office clefn-76 M & M TRANSPORTATION CO.cal employees, professional employees, guards and all sup-ervisors as defined in the Act.5. Respondent has not engaged in the unfair labor prac-tices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.In the ecent no excepiions Ire filed as proided hs Set 102 46 of IheRules and Regulations of the National Iahor Relations Board. Ihe findings.conclusions. and recommended Order herein shall. as pro, ided In Sec102 48 of the Rules and Regulations, he adopted hs the Board and hecomeits findings, conclusions. and Order. and all ohJections thereto shall hedeemed waled for all purposes77